 
 
I 
108th CONGRESS 2d Session 
H. R. 4645 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mr. Lucas of Kentucky introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To authorize the Secretary of the Army to provide Federal assistance for environmental infrastructure projects in northern and northeastern Kentucky. 
 
 
1.Short titleThis Act may be cited as the PRIDE Plus Act. 
2.Northern and Northeastern Kentucky 
(a)Northern and northeastern kentucky definedIn this section, the term Northern and Northeastern Kentucky means the counties of Bath, Boone, Boyd, Bracken, Campbell, Carroll, Carter, Elliot, Fleming, Gallatin, Grant, Greenup, Harrison, Henry, Kenton, Lewis, Mason, Nicholas, Oldham, Owen, Pendleton, Robertson, Scott, and Trimble, Kentucky. 
(b)Establishment of programThe Secretary of the Army may establish a program to provide environmental assistance to non-Federal interests in Northern and Northeastern Kentucky. 
(c)Form of assistanceAssistance under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in Northern and Northeastern Kentucky, including projects for wastewater treatment and related facilities, water supply and related facilities, environmental restoration, and surface water resource protection and development. 
(d)Public ownership requirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(e)Local cooperation agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a local cooperation agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach local cooperation agreement entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the project costs under each local cooperation agreement entered into under this subsection shall be 75 percent. The Federal share may be in the form of grants or reimbursements of project costs. 
(B)Credit for design workThe non-Federal interest shall receive credit for the reasonable costs of design work completed by the non-Federal interest before entering into a local cooperation agreement with the Secretary for a project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share of the project’s costs. 
(D)Land, easements, and rights-of-way creditThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operations, and maintenance of the project on publicly owned or controlled land), but not to exceed 25 percent of total project costs. 
(E)Operations and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(f)Applicability of other federal and state lawsNothing in this section waives, limits, or otherwise affects the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(g)ReportNot later than December 31, 2005, the Secretary shall transmit to Congress a report on the results of the program carried out under this section, including a recommendation concerning whether the program should be implemented on a national basis. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000. Such funds shall remain available until expended. 
 
